Citation Nr: 1016719	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  04-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 
1945.  He was the recipient of the Combat Medical Badge.  The 
Veteran died in October 2002.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In an August 2007 decision, the Board denied service 
connection for the cause of the Veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  Thereafter, the appellant appealed 
the denial of service connection for the cause of the 
Veteran's death to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2008, the appellant and 
the Secretary of VA (the parties) filed a Joint Motion for an 
Order Vacating the Board Decision, in part, and Incorporating 
the Terms of this Remand (Joint Motion).  In the Joint 
Motion, the parties initially noted that the August 2007 
Board decision denied entitlement to DIC under 38 U.S.C.A. § 
1318; however, such claim was not subject to the appellant's 
appeal.  Relevant to the issue of entitlement to service 
connection for the cause of the Veteran's death, the Joint 
Motion moved for the Court to vacate and remand the August 
2007 Board decision as the parties determined that a remand 
was necessary in order to obtain an adequate medical opinion.  
In December 2008, the Court granted the parties' Joint 
Motion.  

The Board notes that the appellant initially requested a 
hearing before a Veterans Law Judge sitting at the RO in her 
April 2004 substantive appeal.  However, in a February 2005 
statement, the appellant withdrew her request for a Board 
hearing.  38 C.F.R. § 20.704(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2002; the immediate cause 
of death was cardiac arrest due to or as a consequence of 
arteriosclerotic heart disease, with cerebral 
arteriosclerosis listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

2.  At the time of the Veteran's death, he was not service-
connected for any disability.

3.  During his lifetime, the Veteran filed a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  He died before his claim could be finally 
decided.  The appellant filed a claim for service connection 
for PTSD for accrued benefits purposes in October 2002.

4.  The claim for service connection for PTSD for accrued 
benefits purposes was granted in an August 2003 rating 
decision.  The disability was assigned a 100 percent rating, 
effective January 17, 2001.

5.  Cardiac arrest, arteriosclerotic heart disease, and 
cerebral arteriosclerosis are not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and such did not manifest within one year of the 
Veteran's discharge from service.

6.  Service-connected PTSD is not shown to have caused, or 
substantially or materially contributed to cause, the 
Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, letters 
were provided to the appellant in December 2004 and September 
2006.  While the December 2004 letter was sent after the 
initial adjudication in December 2002, the appellant's claim 
was readjudicated in the March 2006 and August 2006 
supplemental statements of the case such that the timing 
defect has been cured.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a timing defect may be 
cured by the issuance of fully compliant notification 
followed by a readjudication of the claim).  The Board 
observes that the AOJ did not readjudicate the appellant's 
claim following the issuance of the September 2006 letter; 
however, she did not submit any additional evidence relevant 
to her claim after the September 2006 letter was sent to her.  
Therefore, the failure by the AOJ to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See generally Medrano v. Nicholson, 21 Vet. 
App. 165 (2007).  

The December 2004 letter advised the appellant that, in order 
to establish entitlement to DIC benefits, the evidence must 
show that the Veteran died while on active duty or from a 
service-related injury or disease.  Such letter also advised 
her of her and VA's respective responsibilities in obtaining 
the evidence and information necessary to substantiate her 
claim.  The September 2006 letter informed the appellant of 
the information and evidence necessary to establish an 
effective date in accordance with Dingess/Hartman, supra.  

The Board observes that, during the pendency of the 
appellant's appeal, service connection for PTSD for accrued 
benefits purposes was granted in an August 2003 rating 
decision.  However, no letter sent to the appellant advised 
her of the fact that the Veteran was service-connected for 
PTSD and how to establish service connection for the cause of 
his death based on such service-connected disability in 
accordance with Hupp, supra.  This being the case, the VCAA 
notice provided in this case was defective.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has previously held that any notice error 
was presumed prejudicial and must result in reversal unless 
VA showed that the error did not affect the essential 
fairness of the adjudication by demonstrating that the 
essential purpose of the notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United 
States Supreme Court reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case 
basis.  Id.  In addition, the Supreme Court rejected the 
Federal Circuit's reasoning, in part, because the Federal 
Circuit's framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general 
rule in non-criminal cases that the party that seeks to have 
a judgment set aside due to an erroneous ruling bears the 
burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor her attorney 
has identified any deficiency in notice which would 
compromise a fair adjudication of the claim.  Nevertheless, 
the Board has considered whether the defective notice 
provided to the appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the Board finds that the appellant had actual 
knowledge of what was necessary to substantiate her claim.  
In this regard, in her January 2003 notice of disagreement, 
she argued that the Veteran's PTSD contributed significantly 
to cause his death by cardiovascular accident.  Additionally, 
in her April 2004 substantive appeal, she further offered 
argument regarding the impact the Veteran's PTSD had on his 
fatal heart attack.  Moreover, as will be discussed below, 
the Board finds that the appellant's claim has been properly 
developed.  

Additionally, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support her claim based on notice that was 
provided to the appellant during the course of her appeal.  
Specifically, the December 2002 rating decision, October 2003 
statement of the case, and April 2004, July 2004, March 2006, 
and September 2006 supplemental statements of the case 
advised her that the death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
primary or contributory cause of death.  Additionally, the 
October 2003 statement of the case as well as the April 2004 
and July 2004 supplemental statements of the case advised the 
appellant that service connection for PTSD had been 
established; however, the evidence of record did not show 
that such disability caused or materially contributed to the 
Veteran's death from cardiac arrest.  Likewise, the March 
2006 and September 2006 supplemental statements of the case 
informed her that service connection for the cause of death 
is granted when the fatal condition began during military 
service, was due to an event or experiences during military 
service, exhibited to a 10 percent degree within a year of 
separation from service, or when a service-connected 
disability substantially contributed to or materially 
hastened the Veteran's death.  Such documents further advised 
the appellant that service connection for the cause of the 
Veteran's death was denied as the evidence failed to show 
that his fatal cardiovascular disease was present during his 
military service or during the one year after his separation 
from military service; or that his service-connected PTSD 
substantially contributed to or materially hastened his 
death.

For the foregoing reasons, the Board finds that VA's failure 
to provide the appellant with adequate VCAA notice, in 
accordance with Hupp, supra, did not affect the essential 
fairness of the adjudication of her claim and, therefore, 
such error is harmless.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the appellant's claim.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The appellant has not 
identified any additional, outstanding records necessary to 
decide her pending appeal.  Additionally, VA has obtained 
opinions in December 2003, September 2009, and November 2009 
in order to adjudicate the appellant's claim.  In this 
regard, for the reasons expressed below, while the December 
2003 and September 2009 opinions are inadequate, the November 
2009 opinion obtained from the Veterans Health Administration 
(VHA) is sufficient to decide the case.  Therefore, the Board 
finds that there has been substantial compliance with the 
Joint Motion's remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of her 
claim.

II.  Analysis

The Veteran died on October [redacted], 2002.  The death certificate 
reflects that the immediate cause of death was cardiac arrest 
due to or as a consequence of arteriosclerotic heart disease, 
with cerebral arteriosclerosis listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.

At the time of the Veteran's death, he was not service-
connected for any disability.  During his lifetime, the 
Veteran filed a claim of service connection for PTSD.  He 
died before his claim could be finally decided.  The 
appellant filed a claim for service connection for PTSD for 
accrued benefits purposes in October 2002.  The claim for 
service connection for PTSD for accrued benefits purposes was 
granted in an August 2003 rating decision.  The disability 
was assigned a 100 percent rating, effective January 17, 
2001.  The Veteran's nonservice-connected disabilities at the 
time of death included cardiovascular disease and 
schizophrenia.  The Veteran never established service 
connection for cardiovascular disease.  

The appellant, in her statements, contends that the Veteran's 
service-connected PTSD, and the stress caused by his 
condition, caused his cardiovascular disease, which 
ultimately resulted in his death.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cardiovascular disease, 
which become manifest to a compensable degree within the year 
after service, will be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The Veteran's service treatment records reflect that, upon 
his December 1942 entrance examination and his December 1945 
discharge examination, a normal cardiovascular system was 
noted on clinical evaluation.  Such records are negative for 
complaints, treatment, or diagnoses referable to 
cardiovascular disease.  

A VA examination performed in September 1946 reflects that 
the Veteran complained of heart disease.  Upon examination, 
his heart was not enlarged and there were no murmurs.  The 
sounds were regular and normal quality.  The examiner 
specifically noted that there were no cardiac symptoms and 
physical examination was entirely normal.  The examiner 
concluded that there was no heart disease found.

Post-service medical records noted a normal heart in 
treatment reports dated in October 1984 and June 1986.  A 
November 1985 record reflects that a chest X-ray revealed 
minimal scarring and such was negative for acute process.  In 
December 1987, a treatment record reflects a diagnosis of 
coronary artery disease after the Veteran underwent cardiac 
catheterization that showed poor contractility of the left 
ventricle and three-vessel disease.  In January 1988 and 
March 1988 cardiology records show that the Veteran was 
stable and doing well.  The remainder of the medical records 
contained in the claims file reveal treatment only for 
psychiatric disorders.

The appellant does not contend, and the evidence does not 
show, that the Veteran's fatal cardiac arrest, 
arteriosclerotic heart disease, and cerebral arteriosclerosis 
are causally or etiologically related to any disease, injury, 
or incident in service, or that such manifested within one 
year of his discharge from service.  As such, service 
connection for the cause of the Veteran's death cannot be 
substantiated on a direct or presumptive basis.  

Rather, as noted previously, the appellant contends that the 
Veteran's service-connected PTSD, and the stress caused by 
such condition, resulted in his fatal cardiovascular disease.  
As such, this case turns on whether the competent and 
probative evidence shows that the Veteran's service-connected 
PTSD caused, or contributed to cause, his death.  In this 
regard, there are conflicting opinions of record.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In August 2003, the Veteran's psychiatrist, Dr. M.K.N., 
indicated that he treated the Veteran until his death, and 
opined that, given the severity of the Veteran's symptoms, it 
was possible that the PTSD symptoms could have been a 
contributing factor to his heart condition.  In an April 2004 
letter, Dr. H.G.P., an internal medicine physician, stated 
that he treated the Veteran from 1979 until his death in 2002 
and noted that the Veteran was treated for anxiety attacks, 
short term memory loss, poor concentration and depression.  
He also reported that he was visiting a psychiatrist for 
PTSD.  Dr. H.G.P. opined that, due to the severity of the 
Veteran's symptoms, it was possible that the symptoms could 
have contributed to his heart condition.  

In evaluating the probative value of Dr. M.K.N.'s August 2003 
opinion and Dr. H.G.P.'s April 2004 opinion, the Board 
accords both little probative weight as they are speculative 
in nature.  In this regard, Dr. M.K.N. stated that it was 
possible that the Veteran's PTSD symptoms could have been a 
contributing factor to his heart condition.  Likewise, Dr. 
H.G.P. indicated that it was possible that the Veteran's PTSD 
symptoms could have contributed to his heart condition.  
(Emphasis added).  Medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  38 C.F.R. § 
3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as "could have 
been" is not probative); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (a generic statement about the possibility of 
a link is too general and inconclusive); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship); Morris v. West, 13 Vet. 
App. 94, 97 (1999) (a diagnosis that the appellant was 
"possibly" suffering from schizophrenia was deemed 
speculative).  Therefore, as Dr. M.K.N.'s August 2003 and Dr. 
H.G.P.'s April 2004 opinions are speculative in nature, the 
Board accords them little probative weight.

Likewise, the Board accords little probative weight to a 
December 2003 VA opinion and a May 2006 opinion from Dr. 
H.G.P.  In this regard, in December 2003, the Veteran's 
claims file was referred to a VA physician, whose specialty 
was not noted, to provide an opinion as to whether it was at 
least as likely as not that the Veteran's PTSD aggravated his 
heart disease, hastened his death, or contributed to his 
death.  In response, the VA examiner noted that there was no 
evidence at the present time that PTSD aggravates or causes 
atherosclerosis.  In May 2006, Dr. H.G.P. sent another letter 
in which he stated that the Veteran had a nervous disorder 
dating from the time of his military service, and 
subsequently developed arteriosclerotic heart disease, atrial 
fibrillation, and aortic stenosis.  Dr. H.G.P. opined that it 
was felt that the Veteran's cardiac problems were accentuated 
by his nervous disorder related to military service. 

The Board finds that both the December 2003 and May 2006 
opinions are inadequate and, therefore, such are accorded 
little probative value.  In this regard, there is no 
indication that either the VA examiner or Dr. H.G.P. reviewed 
the Veteran's claims file.  Moreover, neither physician 
provided sufficient rationale to support their opinions as 
such are no more than a simple paragraph with a single 
sentence addressing the issue presented.  The Court has held 
that where a physician's opinion "sits by itself, 
unsupported and unexplained...his opinion is purely 
speculative," and cannot provide the "degree of certainty" 
required for medical evidence."  Bloom v. West, 12 Vet.App. 
185, 187 (1999); Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  Moreover, the Court has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions").

Therefore, as there was insufficient evidence to decide the 
claim and in accordance with the Joint Motion, the Board 
attempted to obtain a VHA opinion regarding the possible 
relationship between the Veteran's PTSD and his fatal 
cardiovascular disease.  However, in September 2009, the VA 
cardiologist to whom the Veteran's case was referred 
indicated that, given the information available, it was not 
known if PTSD contributed to heart disease in the Veteran.  
In stating such, she indicated that there was only an 
association between PTSD and atherosclerotic heart disease, 
and a mechanism to explain a cause-effect relationship has 
not been established; rather, it was an active area of 
research.  As the September 2009 VA cardiologist did not 
offer an opinion, the Board finds that such is inadequate.  
See Nieves-Rodriguez, supra; Stefl, supra.

Therefore, in November 2009, the Board obtained another VHA 
opinion from a different cardiologist.  In such statement, 
the VA cardiologist noted that the Veteran died in October 
2002 from ischemic heart disease with cerebral 
arteriosclerosis as a contributing factor.  He further 
reported that the Veteran had a protracted history of severe 
psychiatric disease and was service-connected for PTSD.  It 
was also observed that the Veteran was later diagnosed as a 
paranoid schizophrenic and was apparently completely disabled 
by his psychiatric problems.  The VA cardiologist noted that 
there was remarkably little about his cardiac problems in the 
extensive record.  Rather, almost all of it deals with his 
psychiatric disorders.  As such, the VA cardiologist 
acknowledged that it was extremely difficult to render any 
sort of meaningful opinion about the relationship of the 
Veteran's cardiac disease to his PTSD.  

The VA cardiologist noted that the Veteran was separated from 
active duty in 1945 and his cardiac problems began in the 
1980's, culminating in three-vessel coronary artery bypass 
surgery in December 1987.  The VA cardiologist further 
observed that there was mention of cardiac catheterization 
and coronary arteriography, which showed triple-vessel 
coronary artery disease and diminished left ventricular 
function.  He also reported that the Veteran was seen in 
January 1988 without any cardiac symptoms and in March 1988 
when he was felt to be doing well from a cardiac standpoint 
and was again without any cardiac symptoms.  
Electrocardiograms from that time showed evidence of anterior 
and inferior wall myocardial infarctions, presumably old.  
The VA cardiologist noted that he could not find any mention 
of VA Cardiology follow-up between March 1988 and his death 
14 years later, or of any Cardiology or Internal Medicine 
visits between the time that he was separated from service 
and the time of his coronary artery bypass surgery.  

The VA cardiologist observed that, in terms of the Veteran's 
cardiac risk factors, his mother died at age 90, his father 
died of an aneurysm, and his three siblings died of non-
cardiac causes.  There was apparently no history of substance 
abuse, but the VA cardiologist indicated that he could not 
determine whether the Veteran was a smoker.  Likewise, the 
record was noted to be unclear as to whether he had 
hypertension, diabetes, or dyslipidemia.  

The VA cardiologist concluded that he could find no 
substantive evidence that the Veteran's PTSD was a causative 
factor in his coronary artery disease and subsequent death, 
but stated that his conclusions were limited by the almost 
total lack of information about the Veteran's cardiac history 
and demise.  The VA cardiologist reported that the 
relationship between psychiatric illnesses and coronary 
disease is a murky one at best, even when there is abundant 
clinical information available.  He indicated that both PTSD 
and coronary artery disease are quite prevalent, especially 
among older male Veterans who endured the rigors of overseas 
duty in World War II, and it was not at all surprising to see 
them coexist in a given individual without ascribing 
causality to either one.

The Board accords great probative weight to the November 2009 
VHA opinion as such is based on a full review of the record, 
to include the Veteran's psychiatric and cardiac history; 
offered in consideration of the current medical information 
available regarding the relationship between psychiatric 
illnesses and coronary disease; and provided by a specialist, 
i.e., a cardiologist.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).  The Board 
acknowledges that the November 2009 VA cardiologist noted 
that his conclusions were limited by the almost total lack of 
information about the Veteran's cardiac history and demise; 
however, that is all that is available as the appellant has 
not identified any additional records pertaining to the 
Veteran's cardiac illnesses.
Therefore, in light of the foregoing, the Board accords great 
probative weight to the November 2009 VHA opinion.   

Additionally, the Board notes that the appellant has 
contended on her own behalf that the Veteran's fatal 
cardiovascular disease is related to his service-connected 
PTSD.  In offering her opinion, the appellant indicated in 
statements of record that she took care of the Veteran for 30 
years, lived with his PTSD symptomatology, and had some 
training as a nurse.  While she is competent to testify as to 
the Veteran's PTSD symptomatology, she is not competent or 
qualified, as a layperson, to render an opinion concerning 
the complex medical relationship between PTSD and 
cardiovascular disease.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, the Board observes that the September 2009 VA 
cardiologist indicated that there was only an association 
between PTSD and atherosclerotic heart disease, and a 
mechanism to explain a cause-effect relationship has not been 
established; rather, it was an active area of research.  
Likewise, the November 2009 cardiologist stated that the 
relationship between psychiatric illnesses and coronary 
disease is a murky one at best.  

While the Board acknowledges that the Federal Circuit has 
held that lay testimony could, in certain circumstances, 
constitute competent nexus evidence, see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant 
case, the Board finds that the question regarding the 
potential relationship between PTSD and cardiovascular 
disease to be complex in nature.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (although the claimant is competent 
in certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions).  Therefore, the Board finds the 
appellant's statements regarding a nexus between the 
Veteran's PTSD and his fatal cardiovascular disease to be of 
little probative value as she is not competent to opine on 
such a complex medical question.  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, the Board finds that the probative value of the 
November 2009 VHA opinion outweighs the probative value of 
the appellant's statements.  Consequently, as there is no 
competent and probative evidence linking the Veteran's fatal 
cardiovascular disease to his service-connected PTSD, service 
connection for the cause of the Veteran's death is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  As 
such, that doctrine is not applicable in the instant appeal, 
and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


